Title: To James Madison from Edmund Pendleton, [8 October] 1787
From: Pendleton, Edmund
To: Madison, James


[Edmundsbury, 8 October 1787]
… A Republic was inevitably the American form, and its Natural danger Pop. Tumults & Convulsions. With these in view I read over the Constitution accurately; do not find a Trait of any Violation of the great Principles of the form, all Power being derived mediately or immediately from the People. No Title or Powers that are either hereditary or of long duration so as to become Inveterate; and the Laws & not the arbitrary will of any man, or body of men made the rule of Government. The People, the Origin of Power, cannot act personally, & can only exercise their Power by representation. The great bodies of both Federal & State Legislatures are to consist of their immediate choice, and from that choice all other Powers are derived; the secretions required in the choice of the Federal Senate and President, seem admirably contrived to prevent Popular Tumults, as well as to preserve that Equilibrium to be expected from the Ballancing Power of the three branches. In the President’s Power of Negation to the laws, the modification strikes out a happy medium between an Absolute Negative in a single person, & having no stop, or cheque upon laws too harshly, or the Offspring of Party or Faction such as upon a re-consideration, are approved by ⅔rds of Each House, ought to pass independent of any other power.
The President is indeed to be a great man, but it is only in shew to represent the Federal dignity & Power, having no latent Prerogatives, nor any Powers but such as are defined and given him by law. He is to be Commander-in-Chief of the Army & Navy, but Congress are to raise & provide for them, & that not for above two years at a time. He is to nominate all officers, but Congress must first creat[e] the offices & fix the Emoluments, and may discontinue them at pleasure & he must have the consent of ⅔rds of the Senate to his nomination. Above all his tenure of Office is short, & the Danger of Impeachment a powerful restraint against abuse of Office. A Political Head and that adorned with powder’d hair, seems as necessary & useful in Governments as that member so adorned in the natural body, and I have observed in the history of the United Netherlands, that their affairs always succeeded best, when they allowed their Stadtholder to exercise his Constitutional powers.…
